DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Notice of Allowance Mailed 4/14/2022
In the Notice of Allowance mailed 4/14/2022, the allowed claims are correctly identified in the Office Action and on the PTOL-37 as being 1-13 and 15-16, and the number of claims allowed listed on the Issue Classification form are correctly listed as 15 claims allowed.  However, a typographical error was made on the renumbering of claims on the Issue Classification form incorrectly including a renumbering for Claim 14, which is cancelled and not allowed.  The Issue Classification form is corrected herewith, and allowability of the claims 1-13 and 15-16 is not affected.

Reasons for Allowance
Claims 1-13, 15, and 16 are allowable over the prior art of record.
For the examiner’s statement of reasons for allowance pertaining to Claims 1-12, please see the Office Action mailed 1/11/2022.  For the examiner’s statement of reasons for allowance pertaining to Claims 13, 15, and 16, please see the Office Action mailed 4/14/2022.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9 a.m. - 4
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875